DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 11/30/2020, is acknowledged.  Claims 1 and 13 are amended. No new matter is added.  Claims 1-20 are currently pending.  The rejection of Claim 13 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ababneh et al. (US 2007/0253858).

Ababneh teaches a method of making a strip of the above alloy comprising a plurality of cold-forming steps (i.e. cold reduction), for example, cold rolling, each followed by intermediate annealing steps at a temperature of 700-800° C (1292-1472° F), in order to achieve sufficient cold-formability. (para. 21-25).  One of ordinary skill in the art would recognize that the last occurring cold reduction step, absent additional processing, would necessarily result in the final shape and dimensions of the rolled strip.  Thus, it would have been obvious to one of ordinary skill in the art to modify the method of Ababneh, who teaches a plurality of cold reduction and intermediate annealing steps, to select four or more cold reductions and four or more corresponding annealing steps, wherein the last cold reduction step constitutes “a final cold reduction of the input to obtain the strip or plate.”  In other words, Ababneh is deemed to teach a method comprising a number of cold reduction and annealing steps overlapping the claimed process of Claims 1 and 9.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the range.  MPEP § 2144.05.
With respect to Claims 2-3, Ababneh teaches a method comprising a substantially similar composition Cu-Ni-Sn alloy and substantially overlapping processing steps and therefore would be expected to necessarily result in the same properties, including the claimed fatigue life and surface properties Sz, Sv, and Sdr.  "Where the claimed and prior art products are identical or substantially 
With respect to Claims 5, 7-8, and 11, Ababneh teaches that each of the intermediate annealing steps is conducted at a temperature of 700-800° C (1292-1472° F), in order to achieve sufficient cold-formability. (para. 21-25).  Thus, Ababneh is deemed to teach first, second, third, and fourth annealing temperatures overlapping the instantly claimed ranges. (see also rejection of Claims 1 and 9 above).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portions of the reduction and temperatures ranges.  MPEP § 2144.05.
With respect to Claims 15 and 19-20, Ababneh teaches a method, as in Claim 1, of forming a copper alloy strip and therefore teaches the strip required by Claim 15. (see rejection of Claim 1 above).  In addition, Ababneh teaches wherein said strip is useful to form a sliding element or plug connector (para. 23).  Accordingly, it would have been obvious to one of ordinary skill in the art to form an article by shaping copper alloy strip made by the method of Ababneh to form a sliding element or plug connector, with a predictable result of success.
With respect to Claims 16-18, Ababneh teaches embodiments of copper alloy strips with tensile strengths of 560 and 715 MPa, yield strengths of 480 and 630 MP and a hardness HB of approximately 176 and 235 (approx.. 185 and 245 HV). (para. 30-31).  Thus, Ababneh teaches examples with tensile .

Claims 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ababneh et al. (US 2007/0253858) as applied to Claims 1 and 9, as appropriate, in view of Ishida et al. (US 2013/0333812).
With respect to Claims 4, 6, and 10, Ababneh teaches a plurality of cold-reduction steps and annealing steps (see rejection of Claims 1 and 9 above), however, the reference is silent as to the rolling reduction of the individual cold-reduction steps.
Ishida teaches a method of processing a copper alloy comprising of 3-29.5 mass% nickel, wherein the alloy is subjected to a process comprising steps of: hot rolling, solution annealing, followed by cold working, wherein the cold working steps are performed at a working ratio of 10-95% to avoid the formation of defects and maintain efficiency. (para. 97-104, 107).  Thus, Ishida teaches cold reduction steps with thickness reductions overlapping the instantly claimed ranges.
It would have been obvious to one of ordinary skill in the art to modify the first, second, third, fourth, and/or final cold reduction steps of Ababneh, to comprise cold-reductions steps each with a working ratio of 10-95%, as taught by Ishida, in order to efficiently reduce the size of the material while avoiding unwanted defects such as cracking.  In addition, it would have been obvious to one of ordinary .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ababneh et al. (US 2007/0253858) as applied to Claim 1 abpve, in view of Uda et al. (US 2016/0312340).
With respect to Claims 12-14, Ababneh teaches a method of making a Cu-Ni-Sn-based alloy strip comprising melting, casting, homogenization heat treatment, and a plurality of cold-reduction steps with intermediate annealing steps to obtain good workability. (see rejection of Claims 1 above; para. 19-26).  Ababneh is silent, however, to a hot rolling step and initial annealing after hot rolling, wherein the hot rolling and initial annealing are performed prior to a first cold reduction.
Uda teaches a method of making a copper-based alloy plate or strip with good workability, wherein the copper alloy comprises 5-25 mass% Ni, 5-10 mass% Sn, overlapping the compositional ranges of Ababneh and the instant claims. (para. 20, 29, 43-44).  Uda teaches a method comprising steps of melting, casting, homogenization heat treatment, hot working, for example, hot rolling, followed by solution heat treatment at 700-950° C (1382-1742° F) (i.e. initial annealing), and cold working which may follow the solution heat treatment. (para. 31-47).  Uda teaches that the hot rolling step may be conducted to obtain a desired shape with a thickness reduction of 50% or more, overlapping the instantly claimed range. (para. 37).
Thus, Ababneh and Uda are both drawn to methods of making Cu-Ni-Sn-based alloy strips with good workability, the methods including steps of melting, casting, homogenization heat treatment, and cold reduction.  It would have been obvious to one of ordinary skill in the art to modify the method of Ababneh, to conduct a hot rolling step with a thickness reduction of 50% or more followed by an initial heat treatment at 1382-1742° F, as taught by Uda, in order to obtain a strip with a desired shape and suitable for subsequent cold reduction.  In addition, it would have been obvious to one of ordinary skill .

Response to Arguments
Applicant’s arguments, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 over Maki have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Claim 1 now requires a composition comprising at least about 8 wt% nickel, however, Maki teaches a maximum nickel content of 1 wt%.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ababneh, Ababneh in view of Ishida, and Ababneh in view of Uda, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735